Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Dylon Register Reg. No. 77,537 on 3/10/2022.

The following claims have been amended as:
1. (Currently amended) A method, comprising: 
causing display of a user interface comprising a plurality of components associated with an application to be generated by an application server; 
receiving, via the user interface, a first selection of a component from the plurality of components associated with the application, wherein the first selected component comprises a message broker component; 
in response to receiving the first selection of the component, identifying a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 
receiving, via the user interface, a second selection of a component from the plurality of components associated with the application, wherein the second selected component comprises a message to database component; 
receiving, via the user interface, a dependent component that is used by at least one of the previously selected component, wherein the dependent component comprises a database component for the messages; 
receiving, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component; and
generating the application in view of the first selected component and one or more properties of the plurality of properties associated with the first selected component.

3. (Currently amended) The method of claim 1, wherein generating the application in view of the first selected component and the one or more properties associated with the first selected component comprises: 
providing the first selected component and the one or more properties of the plurality of properties associated with the first selected component to a build automation tool, wherein the first selected component and the one or more properties of the plurality of properties associated with the first selected component are utilized as inputs by the build automation tool.

5. (Currently amended) The method of claim 1, wherein generating the application in view of the first selection of a component and the one or more properties of the plurality of properties associated with the first selected component comprises: 
configuring the message broker component.

8. (Currently amended) A system, comprising: 
a memory; and 
a processing device, operatively coupled to the memory, to: 
present a user interface comprising a plurality of components associated with an application to be generated by an application server; 
receive, via the user interface, a first selection of a component from the plurality of components associated with the application, wherein the first selected component comprises a message broker component; 
present, in the user interface: 
a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 
receive, via the user interface, a second selection of a component from the plurality of components associated with the application, wherein the second selected component comprises a message to database component; 

receive, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component;  and 
generate the application in view of the first selected component and one or more properties of the plurality of properties associated with the first selected component. 

14. (Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by a processing device of an application server, cause the processing device to: 
cause display of a user interface comprising a plurality of components associated with an application to be generated by the application server; 
receive, via the user interface, a first selection of a component from the plurality of components associated with the application, wherein the first selected component comprises a message broker component; 
in response to receiving the first selection of the component, identify a plurality of properties associated with the first selected component, wherein the plurality of properties comprises a selectable queue type of the message broker component selected; 

receive, via the user interface, a dependent component that is used by at least one of the previously selected component, wherein the dependent component comprises a database component for the messages; 
receive, via the user interface, a supporting component in view of the second selected component being the message to database component and the dependent component being the database component, wherein, the supporting component comprises a hardware component;  and 
generating the application in view of the first selected component and one or more properties of the plurality of properties associated with the first selected component. 

16. (Currently amended) The non-transitory computer-readable storage medium of claim 14, wherein to generate the application in view of the first selected component and the one or more properties associated with the first selected component, the processing device is further to: 
provide the first selected component and the one or more properties of the plurality of properties associated with the first selected component to a build automation tool, wherein the first selected component and the one or more properties of the plurality of properties associated with the first selected component are utilized as inputs by the build automation tool.

18. (Currently amended) The non-transitory computer-readable storage medium of claim 14, wherein to generate the application in view of the first selected component and the one or more properties of the plurality of properties associated with the first selected component, the processing device is further to: 
configure the message broker component.

20. (Currently amended) The non-transitory computer-readable storage medium of claim 14, wherein the processing device is further to: 
in response to receiving the second selection of the component, identify: 
a plurality of properties associated with the second selected component[[;]].

      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143   
                                                                                                                                              /JENNIFER N WELCH/ Supervisory Patent Examiner, Art Unit 2143